DETAILED ACTION
Response to Amendment
	This action is in response to the after-final amendment filed on July 29, 2022.  Claims 1-2, 5, 12-13, 15, 19-21 have been amended.  Claim 7 has been cancelled.  Claim 24 has been added.  Claims 1-5, 8-10, 12-13, and 15-24 have been examined and are currently pending.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-10, 12-13, and 15-24 are allowed.

Lee et al. US Publication 20080046265 A1 System and Method for Creating and Managing Contracts Flexibly
Lee discloses a system for creating and managing contracts flexibly is provided. The system includes a server, a plurality of client computers connected to the server via a network and a database. The server is configured for receiving information of desired contracts from users on the client computers, obtaining contract templates in the database or creating contract templates based on information of the desired contract and for receiving feedback information from the users when the users apply the contract templates to complete the desired contracts. Furthermore, the server is configured for monitoring status of the completed desired contracts. A related method is also provided.

Zhang et al. US Publication 20110289318 A1 System and Method for Online Digital Signature and Verification
Zhang discloses a method to sign online documents may include the steps of loading a signing component from a remote server, automatically launching signing component at user local machine(PC, PDA or smart phone . . .), displaying signing component user interface in web page , entering a password and loading/applying a first key file in cooperation with the signing component, verifying the password and verifying first key, applying the first key to a document digest to generate a digital signature based on the document digest and first key.

The present application discloses a protocol-based system and method for establishing a multi-party contract are disclosed.  In a method conducted at a computing device associated with an entity, a set of contract data elements relating to a contract to be established is received from either one of another entity or a deal negotiation component associated with the entity. The contract data elements are validated using an associated contract schema and a schema-based validation algorithm. If the contract data elements are valid, the contract data elements are transmitted to the other of the deal negotiation component or another entity. Transmitting the contract data elements to another entity includes generating a digital signature associated with the contract data elements by digitally signing the contract data elements or a representation thereof and transmitting the digital signature and either of the contract data elements or the representation thereof to the other entity.




Claim 1 is allowed because the prior art of record of Lee and Zhang alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
receiving, by a receiving component of a computing device associated with an entity, a set of contract data elements relating to a contract to be established including at least some negotiable contract data elements, the set of contract data elements being received from a deal negotiation component associated with the computing device, wherein the deal negotiation component is configured for automatic negotiation of contracts without human intervention;
validating, by a validating component of the computing device, the contract data elements using an associated contract schema and a schema-based validation algorithm, wherein the contract schema is a schema definition and contains sufficient information for electronically validating the contract data elements;
determining, by the validating component of the computing device, that the contract data elements are valid and complete;
in response to determining that the contract data elements are valid and complete, generating, by a digital signature component of the computing device, a digital signature associated with the contract data elements by digitally signing the contract data elements or a representation thereof using an encryption key associated with the entity; and,
transmitting, by a transmitting component of the computing device, through a network, to a contract controller component of a second computing device associated with another entity, the digital signature and either of the contract data elements or the representation thereof for acceptance or replacement of the contract data elements by a deal negotiation component of the second computing device.

Dependent claims 2-5, 8-10, 12-13, 15-18, and 21-24 are allowable based on the same rationale as the claims they depend.  Independent claims 19-20 are allowable on a similar rationale.  

Objection to claim 21 has been withdrawn.  
Claims 1-5, 7-10, 12-13, and 15-23 rejected under 35 U.S.C. 101 have been withdrawn.  

The Examiner notes the applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101.  The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea. The applicant’s invention provides an improvement over past systems, the applicant's specification discloses, “It may be advantageous for such transaction agreements (or contracts) to be negotiated and processed by computing devices maintained by the respective entities, with minimal to no human intervention. A difficulty that may arise however is that of repudiation, where respective entities who are party to the contract can deny having agreed to enter into the contract on the stipulated terms. For example, one entity may nefariously alter log files maintained by that entity's computing device responsible for establishment of the contract in an effort to show that the contract was agreed on different terms.” (pages 1-2 of the specification), and “Each of the computing devices (112, 114, 116, 118) may provide a deal negotiation component configured for automatic negotiation of contracts (i.e. with little to no human intervention) and a deal processing component configured for processing contracts that have been successfully negotiated. The deal negotiation component may be configured to implement custom logic (e.g. premium calculation, authorization workflows, etc.) to facilitate the negotiation of a particular contract while the deal processing component may be configured to process and/or implement a successfully negotiated contract (which once completed may be termed a “deal”). Each of the computing devices (112, 114, 116, 118) may further provide a contract controller component, described in greater detail below, which may be configured to create mutually binding contracts between selected entities according to the terms negotiated by the various deal negotiating components.” (pages 10-11 of the specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lai, G., & Sycara, K., A Generic Framework for Automated Multi-Attribute Negotiation, March 2009, Springer Nature B.V.
The article discloses “Agents in a negotiation may have to negotiate multiple issues simultaneously. Automated multi-attribute negotiation provides an important mechanism for distributed decision makers to reach agreements on multiple issues. Moreover, it also furnishes the opportunity to reach "win-win" solutions. In this paper, we first provide a survey that synthesizes the research on multi-attribute negotiation. We discuss the limitations of the existing research and conclude that three key issues need further study: incomplete information, Pareto optimality, and tractability. We then present a generic framework for automated multiattribute negotiation with two new mechanisms that address the above issues. Finally, we discuss the challenges and directions for future work.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682